FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIZHONG CUI,                                     No. 10-70556

               Petitioner,                       Agency Nos. A098-467-501

  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Lizhong Cui, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings and review de

novo legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Cui’s single instance

of arrest, detention, and interrogation did not rise to the level of past persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (concluding that a

single detention, beating, and interrogation did not compel a finding of past

persecution). Substantial evidence also supports the agency’s finding that Cui

failed to demonstrate a well-founded fear of future harm. See id. at 1022

(determining that petitioner failed to establish a well-founded fear of future

persecution where he did not present sufficient objective evidence that authorities

had a continued interest in him); see also Halim v. Holder, 590 F.3d 971, 975 (9th

Cir. 2009) (noting that petitioner bears the burden of establishing eligibility for

asylum). Accordingly, Cui’s asylum claim fails.

      Because Cui has not established eligibility for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                            2                                     10-70556
      Finally, Cui did not challenge the agency’s findings regarding CAT relief.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (petitioner waived

CAT claim when he failed to raise it in his brief).

      PETITION FOR REVIEW DENIED.




                                           3                                10-70556